In an action to recover damages for personal injuries, etc., the defendant Barr & Barr, Inc., appeals (1), as limited by its brief, from so much of an order of the Supreme Court, Dutchess County, (Dillon, J.), dated April 14, 2003, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it, and (2) from a judgment of the same court (Brands, J.), entered July 12, 2003, which, upon a jury verdict, is in favor of the plaintiffs and against it in the principal sum of $157,500.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
The appeal from the order must be dismissed because the *421right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
The Supreme Court properly determined that there were issues of fact and accordingly properly denied the appellant’s motion for summary judgment. Moreover, the verdict was supported by legally sufficient evidence (see Cohen v Hallmark Cards, 45 NY2d 493 [1978]).
The appellant’s remaining contentions are without merit. Florio, J.P., Krausman, Cozier and Rivera, JJ., concur.